DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2 March 2022 is acknowledged.
Claims 24-26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 March 2022.
Claims 1-30 are pending in the application.
Claims 1-23 and 27-29 are examined in the instant Office action.

Claim Objections
Claim 9 is objected to because of the following informalities:
with the poses”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the scores" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  While claim 20 determines a singular score, claim 20 does not determine a plurality of scores.  Consequently, it is unclear as to what scores to which the plurality of scores refers.  For the purpose of examination, it is interpreted that “the scores” refer to the score associated with the anchored first section.
Claim 27 recites the limitation "the predicted conformation of the ligand" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  While it is the objective of claim 1 to predict the conformation of the ligand, claim 1 does not recite the phrase “predicted conformation of the ligand.”  Since there is no antecedent basis for this phrase earlier in claim 27, it is unclear as to whether "the predicted conformation of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. [Journal of Computational Chemistry, volume 36, 2015, pages 1132-1156] in view of .
Claim 20 recites a computer implemented method for predicting a conformation of a ligand docked into a protein.  The method comprises dividing the ligand into two or more sections.  The method comprises anchoring a first section of the two of more ligand sections to a location on the protein.  The method comprises using a neural network to determine a score with the anchored first section.  The method comprises determining a proper conformation for the docked ligand based on the score.
The document of Allen et al. studies computer software that predicts the poses of ligands that dock to proteins [abstract].  The abstract of Allen et al. teaches a scoring function to score the fit of the ligands into the protein.  Figure 1 on page 1133 of Allen et al. illustrates dividing the ligand into two or more sections wherein each of the two ligands has an anchor.  The first full paragraph on page 1135 of Allen et al. teaches anchoring a first section of a ligand to a protein.  
Allen et al. does not teach neural networks.
The document of Duvenaud et al. studies convolutional neural networks on graphs for learning molecular fingerprints [title].  The introduction on the first page of Duvenaud et al. teaches using neural networks to model the structure of molecules.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al. by use of the neural networks of Duvenaud et al. wherein the motivation would have been that neural networks are additional mathematical techniques that facilitate modeling the structure of 

35 U.S.C. 103 Rejection #2:
Claims 1-4, 8, 15, 19, 21-23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Duvenaud et al. as applied to claim 20 above, in further view of Ballester et al. [Bioinformatics, volume 26, 2010, pages 1169-1175].
Claim 1 is drawn to similar subject matter as claim 20, with the further limitations of extracting features associated with the poses of the ligand and constructing, based on the extracted features, feature vectors associated with the poses of the ligand.
Claim 21 is drawn to similar subject matter as claim 1, with the additional limitation of requiring anchoring at a first and second section on the protein.
Claim 22 recites similar subject matter to claim 21, except claim 22 is an independent claim.
Claim 23 is drawn to similar subject matter as claim 22, with the additional limitation of growing the ligand from the anchor in the modeling.
The documents of Allen et al. and Duvenaud et al. make obvious using neural networks to model the anchoring and structure of a ligand as the ligand docks to a protein, as discussed above.  Figure 1 and the last paragraph on page 1133 of Allen et al. teach an anchor-and-grow algorithm for two different anchors.

The document of Ballester et al. studies a machine learning approach to predicting protein-ligand binding affinity with applications to molecular docking [title].  Column 2 on page 1171 of Ballester et al. teaches extracting features and feature vectors associated with the proteins.

With regard to claim 2, Figure 1 and the last paragraph on page 1133 of Allen et al. teach an anchor-and-grow algorithm for two different anchors.

With regard to claims 3-4, column 2 on page 1171 of Ballester et al. teaches extracting features related to atoms, including atom type.

With regard to claims 8 and 15, the abstract of Allen et al. teaches scoring functions.  The introduction of Duvenaud et al. teaches performing comvolutional neural networks on molecules.  Column 2 on page 1171 of Ballester et al. teaches extracting features and feature vectors associated with the proteins.

With regard to claim 19, the abstract of Allen et al. teaches scoring functions.  The caption of Figure 4 of Allen et al. teaches ranking outcomes based on scores.

	With regard to claim 27, Figure 7 of Allen et al. illustrates graphical representations of the predicted conformations of ligands.

	With regard to claims 28-29, Figure 1 of Allen et al. illustrates the graphical representation of the anchor section and the potential growing ligand section.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al. and the neural networks of Duvenaud et al. by use of the feature vectors of Ballester et al. wherein the motivation would have been that feature vectors are an additional mathematical tool for facilitating the understanding of the structures of molecules [column 2 on page 1171 of Ballester et al.].  There would have been a reasonable expectation of success in combining Allen et al., Duvenaud et al., and Ballester et al. because all three studies analogously pertain to using mathematical tools to model the structures of molecules.

35 U.S.C. 103 Rejection #3:
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Duvenaud et al. in view of Ballester et al. as applied to claim 1-4, 8, 15, 19-23, and 27-29 above, in further view of Beroza et al. [Journal of Computational Chemistry, volume 17, 1996, pages 1229-1244].
Claim 5 is further limiting wherein the pairwise potential of the first atom comprises the sum of the pairwise atom potentials between the first atom and atoms of the protein.
Claim 6 further limits features of interaction between atoms.

The documents of Allen et al., Duvenaud et al., and Ballester et al. make obvious using neural networks and feature vectors to model the anchoring and structure of a ligand as the ligand docks to a protein, as discussed above.  Column 2 on page 1171 of Ballester et al. teaches extracting features related to atoms, including atom type and distances between atoms.
Allen et al., Duvenaud et al., and Ballester et al. do not teach the atomic features recited in the claims.
The document of Beroza et al. studies calculation of amino acid pKas in a protein from a continuum electrostatic model [title].  The equations on page 1231 of Beroza et al. teach calculating and summing (via integration) interaction potentials between pairs of atoms.  
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al., the neural networks of Duvenaud et al., and the feature vectors of Ballester et al. by use of the atomic properties of Beroza et al. wherein the motivation would have been understanding features and interactions at the atomic level feature vectors are additional mathematical tools for facilitating the understanding of the structures of molecules [page 1231 of Beroza et al.]. 

35 U.S.C. 103 Rejection #4:
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Duvenaud et al. in view of Ballester et al. as applied to claim 1-4, 8, 15, 19-23, and 27-29 above, in further view of Insaidoo et al. [WO 2017/155840 A1].
Claim 9 is further limiting comprising determining, using a neural network, scores associated with the poses comprises two convolutions of the feature vectors associated with the poses of the ligand.
The documents of Allen et al., Duvenaud et al., and Ballester et al. make obvious using neural networks and feature vectors to model the anchoring and structure of a ligand as the ligand docks to a protein, as discussed above.  Column 2 on page 1171 of Ballester et al. teaches extracting features vectors.
Allen et al., Duvenaud et al., and Ballester et al. do not teach performing a plurality of convolutions.
The document of Insaidoo et al. studies in silico processes for selecting protein formulation excipients [title].  Paragraph 69 of Insaidoo et al. teaches performing a plurality of convolutions in a protein docking modeling calculation.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al., the neural networks of Duvenaud et al., and the feature vectors of Ballester et al. by use of the plurality of convolutions of Insaidoo al. wherein the motivation would have been that using a plurality of convolutions is an additional mathematical tool that facilitates the understanding of structures of molecules [page 69 of Insaidoo et al.]. 

35 U.S.C. 103 Rejection #5:
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Duvenaud et al. in view of Ballester et al. as applied to claim 1-4, 8, 15, 19-23, and 27-29 above, in further view of Bremel et al. [US PGPUB 2016/0132631 A1].
Claim 16 is further limiting requiring the scoring function to be a weighted scoring function that applies a weighted vector to the feature vectors of the atoms of the ligand for each pose, wherein the weighted vector is determined by a machine-learning algorithm.
The documents of Allen et al., Duvenaud et al., and Ballester et al. make obvious using neural networks and feature vectors to model the anchoring and structure of a ligand as the ligand docks to a protein, as discussed above.  
Allen et al., Duvenaud et al., and Ballester et al. do not teach performing a plurality of convolutions.
The document of Bremel et al. studies bioinformatic processes for determination of peptide binding [title].  Claim 83 of Bremel et al. uses a combination of weighted vectors and machine learning to understand peptide-ligand interactions.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al., the neural networks of Duvenaud et al., and the feature vectors of Ballester et al. by use of the combination of weighted vectors and machine learning of Bremel al. wherein the motivation would have been that the combination of weighted vectors and machine learning is an 

35 U.S.C. 103 Rejection #6:
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Duvenaud et al. in view of Ballester et al. in view of Bremel et al. as applied to claim 1-4, 8, 15-16, 19-23, and 27-29 above, in further view of Jojic et al. [US PGPUB 2007/0192037 A1].
Claim 17 is further limiting requiring the machine learning algorithm for determining the weight vector to be trained on real-world protein structure data.
The documents of Allen et al., Duvenaud et al., Ballester et al., and Bremel et al. make obvious using neural networks, feature vectors, weighted vectors, and machine learning to model the anchoring and structure of a ligand as the ligand docks to a protein, as discussed above.  
Allen et al., Duvenaud et al., Ballester et al., and Bremel et al. do not teach performing a plurality of convolutions.
The document of Jojic et al. studies molecular interaction predictors [title].  Paragraph 7 of Jojic et al. teaches using protein crystal structure data and a base. Claim 1 of Jojic et al. teaches weighting and machine learning to analyze protein complexes. 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the software that optimizing the pose of a ligand as the ligand binds to a protein of Allen et al., the neural networks . 

Allowable Subject Matter
Claims 10-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach convolutions with transformation, reduction, and optimization operators, feed-forward linear sub-networks, concatenation of dense feature vectors, and commutative reduction functions in a manner that could be combined with the subject matter of the independent base claims.  The prior art does not teach the mathematics of claim 18.

Related Prior Art
The prior art of Kearnes et al. [Journal of Computer Aides Molecular Design, volume 30, 24 August 2016, pages 595-608] studies molecular graph convolutions and their role in determining structures of drugs at the atomic level.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        22 March 2022